DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 12/29/20, with respect to claim 1 have been fully considered and are persuasive.  Applicant's arguments with respect to newly amended claim 18 have been fully considered but they are not persuasive, since Morgan teaches alternating or cycling selected sub-sets or cathode/anode pairs, which suggests synchronization of different sets of cathodes at different times.

Election/Restrictions
Newly submitted claims 23-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains claims directed to the following patentably distinct species:
Claim 23 comprising an anode including a rotating elliptical shaft rotating about a first axis
Claim 24 comprising an anode consisting of a rolling pin (It is noted that a rolling pin does not appear to be specifically disclosed in the instant specification) rotating about a first axis
Claim 25 comprising an anode including a rotating shaft rotating about a first axis at varying phase angles
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as noted above. In addition, these species are not obvious variants of each other based on the current record.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (EP 1028451 A1) in view of Eberhard (US 20050226375 A1).
With regards to claim 18, Morgan discloses an X-ray imaging system (An x-ray tube... a cathode controller (34) which powers sets of the cathodes based on... desired imaging profile, Abstract) comprising: a stationary source (a tube housing A holds a vacuum tube B and supports a collimator C, para 0013; also see Fig. 1 [the housing 14 is fixed]) including: at least one stationary multi-X-ray source array including a plurality of cathodes (an x-ray tube with multiple simultaneously emitting focal spots, para 0012; within the envelope 16 are a plurality of cathode assemblies 22a-22e, para 0013; also see Fig. 1), an anode rotating about a first axis, wherein the anode is stationary with 
With regards to claim 20, modified Morgan discloses the X-ray imaging system of claim 18, wherein the anode includes a rotating shaft and a plurality of discs coupled to the rotating shaft (a plurality of anode disc elements 18a-18e are rotatably mounted, para 0013; the rod 24 is attached to a rotating drive 26 on one end and a bearing or second motor assembly 28 on the other. The anode disc elements 18 are fixed at intervals along the rod 24, para 0014; also see Fig. 1).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Eberhard and Iversen (US 4405876 A).
With regards to claim 19, Morgan fails to explicitly disclose further comprising: an inner flow chamber provided within the anode, wherein a coolant circulates in the inner flow chamber to carry heat away from the anode. Iversen teaches an inner flow chamber provided within the anode, .




Allowable Subject Matter
Claims 1-8, 11-17, 21, and 22 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach an X-ray imaging system comprising a plurality of discs provided around the rotating shaft, wherein each disc includes a focal spot, and wherein at least two of the plurality of discs have different diameters such that focal spots on the plurality of discs form an arc, in combination with the other claimed elements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884